DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 22-34, 36, 38, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Erdler in view of Gysling, and further, in view of Rogers are considered the closest prior art. Erdler discloses a transducer (12, 13) including a tube (1; fig. 1) having and a bluff body (2) wherein the tube wall (1) comprises at least two mutually spaced, equally large and/or equally shaped sub-segments (sub segments of the wall of tube 1 containing fillets 9 and 10; fig. 2), each having a sub-segment wall thickness deviating from the maximum wall thickness by more than 30% of the maximum wall thicknesses and/or by more than 1 mm (each sub-segment of the wall of tube 1 containing fillets 9 and 10 have a thickness deviating from a maximum wall thickness by more than 30%; figs. 1 and 2), and first and second sensor elements (12, 13) configured to detect elastic deformations of the first and second sub-segments and to convert the detected deformations into a first and second sensor signals corresponding to the deformations using a voltage dependent on the deformations and/or using an electrical current dependent on the deformations (Abstract), and a measurement electronics unit (20) configured to receive and process the first sensor signal and the second sensor signal and to generate measurement values representing the at least one flow parameter (measuring electronics 20 receives and processes the electric signals from strain sensors 12 and 13 to generate values representing flow; c. 2, ll. 9-12). Gysling teaches a flow measurement system with a tube wall (1) having a maximum wall thickness of more than 1 mm (wall thickness is 0.22 inches which is about 5.6 mm; c. 15, ll. 13-21). Rogers teaches a flowmeter sensor element is piezoelectric (vortex sensor 82 is piezoelectric; c. 4, ll. 52-55). However, as argued by Applicant in the Response filed 4 February 2022, although measuring diaphragm 2 of Erdler is a bluff body, it is not disclosed as inducing vortices in the flowing fluid such that a Karman vortex street is formed downstream of the bluff body (Response, p. 8). Applicant further argues that strain sensors 12 and 13 of Erdler detect opposite deflections of diaphragm 2 and do not “detect pressure fluctuations in a Karman vortex street formed in the flowing fluid” as recited in independent claim 40. This argument is found persuasive and therefore, neither Erdler, Gysling, or Rogers, either alone or in combination disclose or suggest “a transducer configured to detect pressure fluctuations in a Karman vortex street formed in the flowing fluid…wherein the bluff body is configured to induce vortices in the flowing fluid such that the Karman vortex street is formed in the fluid flowing downstream of the bluff body and along a measuring section defined by the first and second sub-segments of the tube wall” in combination with the remaining claim elements as recited in claims 22-34, 36, 38, and 40-42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852